237 Ga. 498 (1976)
228 S.E.2d 882
CRAIGMILES
v.
CRAIGMILES.
31312.
Supreme Court of Georgia.
Submitted July 2, 1976.
Decided September 8, 1976.
Eleanor Craigmiles, pro se.
Altman, Williamson, McGraw & Loftiss, Jeff Loftiss, for appellee.
HILL, Justice.
Eleanor Craigmiles appeals from the grant of a divorce awarded her husband on the ground that the marriage was irretrievably broken. Although there is no transcript of the evidence adduced before the trial court, the final judgment includes the trial court's findings of fact and conclusions of law.
Appellant's enumerations of error are either contrary to the findings of fact or are unsupported by the record. Findings of fact will not be set aside unless clearly erroneous (Code Ann. § 81A-152 (a)), and the judgment of *499 the trial court will not be disturbed where the record does not show error. In the absence of a transcript of the evidence, we must assume the evidence presented was sufficient to support the judgment. Satterfield v. Satterfield, 236 Ga. 155 (1) (223 SE2d 136) (1976).
Judgment affirmed. All the Justices concur.